                              Case 2:20-cv-01376-JAD-EJY Document 33 Filed 04/29/21 Page 1 of 2




                          1   Ryan Gile, Esq.
                              Nevada Bar No. 8807
                          2   rg@gilelawgroup.com
                              GILE LAW GROUP, LTD.
                          3   1180 N. Town Center Drive, Suite 100
                              Las Vegas, Nevada 89144
                          4   Tel. (702) 703-7288

                          5   Attorneys for Plaintiffs Finnmark
                              Designs LLC and Garett Gordon
                          6
                                                            UNITED STATES DISTRICT COURT
                          7

                          8                                       DISTRICT OF NEVADA

                          9    FINNMARK DESIGNS LLC, a Nevada                  Case No.: 2:20-cv-01376-JAD-EJY
                               limited liability company; GARETT
                     10        GORDON, an individual,
                     11
                                              Plaintiffs,                      STIPULATION OF VOLUNTARY
                     12                                                        DISMISSAL WITH PREJUDICE
                               vs.                                             PURSUANT TO FED. R. CIV. P.
                     13                                                        41(a)(1)(A)(ii)
                               COREY SMEE, an individual; SAMICK
                     14        MUSIC CORP. D/B/A HEALTH MATE
                               SAUNA, a California corporation;
                     15        KEVIN GARRIGUS, an individual;                             ECF No. 33

                     16                       Defendants.
                     17

                     18               Plaintiffs Finnmark Designs LLC and Garett Gordon and Defendants, Corey Smee,
                     19       Samick Music Corp, and Kevin Garrigus, by and through their respective counsel of record,
                     20       hereby stipulate and agree to dismiss the above-entitled action with prejudice pursuant to a written
                     21       settlement agreement between the parties and pursuant to Federal Rule of Civil Procedure
                     22       41(a)(1)(A)(ii), with each side to bear their own attorneys’ fees and costs.
                     23       ///
                     24       ///
                     25       ///
                     26       ///
                     27       ///
                     28       ///
 Gile Law Group               GLG-30388                                    1
1180 N. Town Center Dr.
       Suite 100
 Las Vegas, NV 89144
                              Case 2:20-cv-01376-JAD-EJY Document 33 Filed 04/29/21 Page 2 of 2




                          1           Jointly and respectfully submitted this 29th day of April, 2021.

                          2   LAW OFFICES OF JOHN BENEDICT                         GILE LAW GROUP, LTD.

                          3
                              By:     /s/ John Benedict                            By:     /s/ Ryan Gile
                          4           John Benedict, Esq.                                  Ryan Gile, Esq.
                                      Nevada Bar No. 005581                                Nevada Bar No. 008807
                          5
                                      2190 E. Pebble Road, Suite 260                       1180 N. Town Center Dr., Suite 100
                          6           Las Vegas, Nevada 89123                              Las Vegas, Nevada 89144
                                      Telephone: (702) 333-3770                            Telephone: (702) 703-7288
                          7           Email: John@Benedictlaw.com                          Email: rg@gilelawgroup.com
                          8           Attorneys for Defendants                             Attorneys for Plaintiffs
                          9

                     10

                     11                                                 IT IS SO ORDERED.
                                                                    ORDER
                     12
                                     Based on the parties' stipulation [ECF __________________________________
                                                                            No. 33] and good cause appearing, IT IS HEREBY
                     13                                                     UNITED
                              ORDERED that THIS ACTION IS DISMISSED with prejudice,  STATES each
                                                                                              DISTRICT
                                                                                                   side to COURT     JUDGE
                                                                                                           bear its own fees
                              and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                     14
                                                                            DATED: ___________________________
                     15                                                      _______________________________
                                                                             U.S. District Judge Jennifer A. Dorsey
                     16                                                      Dated: May 4, 2021
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

 Gile Law Group               GLG-30388                                    2
1180 N. Town Center Dr.
       Suite 100
 Las Vegas, NV 89144
